United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 21-7131                                                   September Term, 2021
                                                                         1:21-cv-02595-UNA
                                                          Filed On: February 9, 2022
Patrick O. Christian,

              Appellant

       v.

Republican Party and Democratic Party,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Wilkins and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed October 19,
2021, be affirmed. The district court properly dismissed appellant’s case on the ground
that the complaint failed to state a claim upon which relief may be granted, and
appellant has shown no error in the district court’s decision. See 28 U.S.C.
§ 1915(e)(2)(B)(ii).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                          Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk